Case: 13-5150   Document: 6      Page: 1   Filed: 11/26/2013




          NOTE: This order is nonprecedential.


   United States Court of Appeals
       for the Federal Circuit
                 ______________________

           VIRGINIA ARLENE GOFORTH,
                 Plaintiff-Appellant,

                            v.

                   UNITED STATES,
                   Defendant-Appellee.
                 ______________________

                       2013-5150
                 ______________________

    Appeal from the United States Court of Federal
Claims in No. 1:13-cv-00175-GWM.
                 ______________________

                      PER CURIAM.
                       ORDER
   Upon review of this recently docketed appeal, it ap-
pears that Virginia Arlene Goforth’s appeal was not
timely filed.
    On July 23, 2013, the United States Court of Federal
Claims entered judgment in Goforth’s case. The court
received Goforth’s appeal on September 26, 2013; 65 days
after date of judgment.
    To be timely, a notice of appeal must be received by
the Court of Federal Claims within 60 days of the entry of
Case: 13-5150        Document: 6   Page: 2   Filed: 11/26/2013



2                                              GOFORTH   v. US



judgment. 28 U.S.C. § 1295(a)(3); 28 U.S.C. § 2107(b);
Fed. R. App. P. 4(a)(1).
      Accordingly,
      IT IS ORDERED THAT:
    (1) Goforth is directed to show cause, within 30 days
of the date of filing of this order why this appeal should
not be dismissed as untimely. The United States may
also respond within that time.
      (2) The briefing schedule is stayed.


                                     FOR THE COURT

                                      /s/ Daniel E. O’Toole
                                          Daniel E. O’Toole
                                          Clerk of Court

s26